Case 1:19-cv-03377-LAP Document 339 Filed 09/13/21 Page 1 of 2

Cooper & Kirk

Lawyers
A Professional Limited Liability Company

Charles J. Cooper 1523 New Hampshire Avenue, N.W. (202) 220-9600
ccooper@cooperkirk.com Washington, D.C. 20036 Fax (202) 220-9601

September 13, 2021
UNDER SEAL
Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

Re:  Giuffre v. Dershowitz, Case No.: 19-cv-03377-LAP

Dear Judge Preska:

I write on behalf of Plaintiff Virginia Giuffre in response to Defendant Alan Dershowitz’s
letter of September 8, 2021, Doc. 334, seeking relief from the Agreed Protective Order, Doc. 227
(“Protective Order”). While I will leave it to Ms. Giuffre’s counsel, Mr. Boies, in her lawsuit
against Prince Andrew, Giuffre v. Prince Andrew, Duke of York, 1:21-cv-06702-LAK, to answer
Defendant’s assertion that Defendant’s request in this case is necessary to
in that action, I must register my strong disagreement with

     
 

 
    

We further object to
Defendant’s repeated attempts to circumvent the protective orders in this case and in Giuffre v.
Maxwell by seeking to use confidential information produced in discovery for purposes unrelated
to this litigation, forcing parties to expend resources to litigate matters that have no bearing on the
patties’ dispute. See also Defendant Alan Dershowitz Letter, Doc. 250 (Mar. 5, 2021).

The settlement agreement in question was marked confidential in Giuffre v. Maxwell and
was produced in that action by Ms. Giuffre pursuant to the Giuffre v. Maxwell Protective order.
This same settlement agreement was then produced in this action pursuant to this Court’s directive
to provide Defendant the materials produced by Ms. Giuffre in Giuffre v. Maxwell, subject to the
protective order entered in that action. The settlement agreement thus properly qualifies as
confidential information under the protective order entered in this action. Protective Order § 2
(“ ‘Confidential Information’ also includes information filed under seal or designated as
‘Confidential’ in another action for which the confidentiality designation or seal has not been
lifted.”). As I informed counsel for Defendant, see Exhibit D, Doc. 334-4 (Aug. 30, 2021), Ms.
Giuffre is not at liberty to lift that confidentiality designation unilaterally oT

' Defendant’s suggestion that Ms. Giuffre agreed to dismiss her battery claim because we agreed
with Defend fii 5 'spiaced

and indeed is contrary to the Stipulation of Partial Dismissal. See Stip. Of Partial Dismissal, Doc.
330 (Aug. 12, 2021).

 
Case 1:19-cv-03377-LAP Document 339 Filed 09/13/21 Page 2 of 2

September 13, 2021
Page 2

ca PSR OES TE ESET TEETER Given that, as Defendant acknowledges in
us letter, Jeffrey Epstein’s estate has refused to consent to the disclosure of the settlement

agreement, Plaintiff may not unilaterally take that document out from under the governing
protective orders.

  

Defendant’s suggestion that

  
 

is also clearly wrong. Specifically, after the provision
Detendant quotes in his letter, the settlement agreement goes on to provide:

 

Exhibit A at § 4, Doc. 334-1 (Nov. 25, 2009).

As the above makes clear, Ms. Giuffre had no choice but to decline Defendant’s request to
lift the confidentiality designation from this document.

Respectfully,

/s/Charles J. Cooper
Charles J. Cooper

cc: Counsel of Record
